Citation Nr: 0012981	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from October 1987 to March 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim of entitlement to 
service connection for a bilateral knee disorder, to include 
Osgood- Schlatter's disease.  



FINDINGS OF FACT

1.  In an April 1991 final rating decision, the RO denied 
entitlement to service connection for a bilateral knee 
disorder, to include Osgood- Schlatter's disease.

2.  The evidence submitted subsequent to the April 1991 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The April 1991 rating decision denying entitlement to 
service connection for bilateral knee disability, including 
Osgood Schlatter's disease, is final. 38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C. § 4005(c) (1988)); 38 C.F.R. 
§ 19.192 (1990).  

2.  New and material evidence has not been received to 
warrant reopening the veteran's claim for service connection 
for a right or left knee disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in April 1991, the RO denied 
entitlement to service connection for a bilateral knee 
condition, to include Osgood- Schlatter's disease.  The RO 
notified the veteran of that decision by letter in May 1991.  
The veteran did not file an appeal within one year.  That 
decision is final.  

The following evidence was on file at the time of the April 
1991 rating decision.  

The service entrance examination report, dated in December 
1986, shows that the veteran's musculoskeletal system and 
lower extremities were normal.  A treatment report, dated in 
November 1990, shows the veteran complained of left knee pain 
after jumping off of a rock two days earlier, with no direct 
trauma to the knee.   Physical examination revealed a marked 
protuberance of the left tibial plateau with point tenderness 
along the inferior border.  No swelling or ligament laxity 
was noted.  The assessment was probable Osgood- Schlatter's 
disease of the left knee.  X-ray examination of the left knee 
showed an oval-shaped, smoothly marginated shadow of ossicle 
density at the region of the insertion of the patella tendon 
and anterior tibial tubercle, old separated ossification 
center.  Local soft tissue swelling was present.  No obvious 
acute fracture or effusions were noted.  No intra-articular 
bodies were noted.  The impression was soft tissue swelling 
separation, ossicle density in the anterior tibial tubercle 
(rule out Osgood- Schlatter's disease).  In a treatment 
record dated later that month, the examiner noted by history 
the veteran's left knee injury.  The veteran reported that 
the left knee had swollen as a result of the injury and had 
been sore ever since.  Pain was noted on flexion.  Physical 
examination showed old Osgood- Schlatter's disease, which was 
noted to have been confirmed by X-ray examination.  The knee 
was noted to be stable with no effusion.  The assessment was 
Osgood- Schlatter's disease.  The plan was observation and 
the examiner recommended that the veteran return to the 
clinic if any further problems arose.  An entry dated March 
21, 1991 indicates that the veteran was examined for 
separation and that the examination was normal. 

The veteran's DD Form 214 reflects that he attended basic 
military training for six weeks in or about December 1987 and 
an Aircrew Life Support Specialist Course for six weeks in or 
about January 1988.  

In the rating decision dated in April 1991, the RO denied the 
veteran's claim for service connection for a bilateral knee 
disorder based on a finding that the veteran's left knee 
condition was diagnosed as Osgood- Schlatter's disease, which 
was considered a constitutional or developmental abnormality, 
without evidence of permanent aggravation of the condition.  
The RO further found that a right knee condition had not been 
shown in service.  The RO notified the veteran of that 
decision by a letter (with enclosure) dated in May 1991, a 
copy of which is in the claims file.  The letter stated in 
part: "You have the right to appeal this decision."  The 
veteran did not file an appeal within one year.  That 
decision is final based on the evidence of record at that 
time. 

In November 1996, the veteran filed his application to reopen 
the previous claim of service connection for a bilateral knee 
disorder, accompanied by statements written by himself and 
two service acquaintances.  The RO advised the veteran of the 
prior unappealed rating decision and that he had to submit 
new evidence to reopen his claim.  

In the veteran's statements of November 1996 he alleged that 
he injured the ligaments and tendons in his knees during 
parachute training.  He claimed that although the pain was 
unbearable, he did not seek treatment for the injuries for 
fear that his orders would be canceled and he would be unable 
to finish training.  The veteran stated that after separation 
in 1991, he was employed as a pilot but that sitting in the 
same position caused pain in his knees.  He reported that he 
had to take pain medication on the job to alleviate that pain 
and was fired when his employer discovered that he was taking 
the medication while on duty.  The veteran claimed that an 
Air Force doctor told him the pain from the tendonitis would 
probably decrease in severity, but could increase.  The 
veteran explained that although the pain had subsided over 
the years, he eventually developed painful tendonitis and 
arthritis in his knees, which made it difficult for him to 
work.  

In support of his claim, the veteran submitted a November 
1996 statement from J.S., who related that she had spent a 
lot of time in the gym with the veteran prior to his survival 
training and that he had never complained of any knee 
problems.  J.S. stated that when the veteran returned from 
survival school to base, she noticed that he had hurt his 
knees.  She indicated she knew that the veteran had received 
a waiver for a 11/2 -mile run because she had also received a 
waiver at the same time in 1990.  J.S. stated that it was 
painful for the veteran to stand for prolonged periods.  

In a statement dated in November 1996, M. R. reported that 
she served with the veteran during survival training in June 
1989, and that during parachute training, the veteran 
complained of pain in both knees.  M.R. stated that they were 
required to jump from platforms eight feet high, which made 
her legs and ankles hurt.  She reportedly told the veteran 
that he should see a doctor but he was concerned that he 
would be washed out of training.  She indicated that although 
the veteran completed training, it was apparent he was in 
pain and that a few days later the veteran's knees were red 
and swollen and he again refused to go to a doctor.

In a statement dated in December 1996, the veteran wrote, "I 
never received a letter [of May 1991] stating that I could 
appeal the decision or I would have...."  The veteran reported 
that he was diagnosed with tendinitis in 1991 and had been 
treated by a physician at the VA Medical Center in Phoenix.  

According to VA outpatient treatment reports from the Phoenix 
VA Medical Center, dated from August to December 1996, when 
the veteran was seen in August 1996 he indicated that in 
1989, while in paratrooper school, he developed pain in his 
knees but no major injuries to his knowledge.  It was noted 
that he was "Then ok" until two years ago when he began to 
notice stiffness and pain, especially in the early morning, 
which had gradually worsened.  The pain was currently 
described as "unbearable."  The knees appeared normal on 
physical examination, with no crepitation, instability, soft 
tissue swelling, effusion, redness or heat.  The assessments 
were history of jump training and questionable arthritis of 
the knees. X-ray examination of the left knee showed a small 
bony fragment with smooth margins in the region of the tibial 
tuberosity, and periosteal reaction along with posterior 
aspect of the distal shaft of the femur, most probably from 
old trauma.  The joint spaces were preserved.  Films of the 
right knee showed a bony fragment with smooth margins in the 
area of the tibial tuberosity.  When the veteran was seen in 
September 1996 he reported that the knee pain he developed 
after parachute training was fairly low grade until about two 
years two years earlier, at which time he began experiencing 
increased symptoms.  He indicated there had been occasional 
mild swelling.  The knees were noted to be negative on 
physical examination.  The assessments were early 
degenerative arthritis of the knees and old fracture of the 
left femur in March 1992.  

In December 1996, the RO requested medical records pertaining 
to the veteran from Dr. E.S.  In January 1997, the doctor's 
office replied that the veteran had been seen only one time 
for an FAA flight physical and that they had only the 
veteran's "certificate form," which could not be copied.  

By a letter dated in April 1997, the veteran stated that most 
recently Dr. D.F. had treated him at the VA Medical Center in 
Phoenix.  The veteran claimed that Dr. D.F. indicated that 
his condition was more severe than tendinitis and might 
require surgery.  In a rating decision of May 1997 the RO 
denied the veteran's application to reopen his claim for 
service connection for a bilateral knee disorder, to include 
Osgood- Schlatter's disease.  

The RO obtained outpatient treatment records pertaining to 
the veteran from the VA Medical Center in Phoenix.  Those 
records show that the veteran presented in March 1997 
reporting a history of arthritis in both knees and 
complaining of knee pain.  It was noted that the veteran had 
been a parachute jumper in service and that he "has" 
occasional swelling of the right knee.  On examination the 
knees were noted to be neither swollen nor tender, and they 
had full range of motion.  The assessment was possible 
internal derangement of the right knee.  The veteran was 
referred to the orthopedic clinic.  An April 1997 VA 
orthopedic examination report indicates that the veteran 
complained of bilateral patellofemoral pain, left greater 
than right, which he reported he had had for five years.  The 
examiner indicated that the veteran was unable to recall a 
specific injury.  No locking or catching was noted.  Most of 
the veteran's pain was associated with going up and down 
stairs.  Physical examination of the knees revealed a tender 
patellar ligament.  The knees were stable and no laxity was 
noted.  McMurray's test was negative.  The examiner noted 
that X-ray examination was negative for degenerative joint 
disease.  The assessment was bilateral patellar tendinitis.  

In his substantive appeal, VA Form 9, dated in February 1998, 
the veteran stated that he injured his knees during service, 
which had caused his current chronic patellar tendinitis.  


Criteria

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
that in materiality cases, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
also be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

The last final decision of record is the RO's April 1991 
rating decision, which denied service connection for a 
bilateral knee disorder, to include Osgood- Schlatter's 
disease.  The Board notes the veteran's contention that he 
was not informed of his right to appeal the 1991 rating 
decision, although he did not specifically allege failure to 
receive notice of the denial.  In any event, the letter was 
sent to his then address of record and it was not returned as 
undeliverable.  A copy of the letter is in the claims file 
and clearly states that the veteran had the right to appeal.  
Additionally, enclosures to the letter explained his 
procedural and appellate rights.  There is no reasonable 
basis for concluding that the letter sent to the veteran was 
different from the copy filed in the claims folder.  There is 
a presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties".  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it is presumed that the 
RO properly discharged its official duties by mailing notice 
of the rating decision to the veteran and that the notice 
sent to him, like the copy filed in the claims folder, 
advised him of his right to appeal.  Accordingly, since he 
did not appeal the April 1991 rating decision, it is final 
and new and material evidence is necessary to reopen the 
claim.  


Right Knee

In regard to the veteran's right knee, the service medical 
records reflect no evidence of any right knee complaints or 
abnormal findings, despite the veteran having claimed service 
connection for Osgood Schlatter's disease of both knees in 
his initial claim.  Thus, a right knee condition was not 
noted in service.  The lay statements from J.S. and M.R. 
received since the April 1991 rating decision refer to the 
veteran having hurt both knees in service.  Even presuming 
the credibility of these statements, they are not competent 
evidence of the medical nature of any in-service right knee 
problem, whether it was acute or chronic, and whether it is 
related to any current right knee problem.  The veteran 
himself has stated that his knee pain subsided.   The VA 
outpatient treatment records dated in 1996 and 1997 reflect 
diagnostic impressions of questionable internal derangement 
of the right knee, possible or early arthritis of the knees, 
and bilateral patellar tendinitis.  However, the recent 
medical evidence does not contain a competent opinion that 
any current right knee disorder is of service origin or is 
otherwise related to service.  To the extent that those 
records reflect a history of right knee problems in service, 
such is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment and does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus there is no competent 
evidence that any current right knee disorder is of service 
origin or otherwise related to service.  

Lacking competent nexus evidence between current right knee 
disability, first shown by medical evidence about five years 
after service, and the claimed in-service knee trauma, the 
additional evidence is insufficient to reopen the claim 
regarding the right knee.  



Left Knee

In regard to the veteran's left knee, he was noted to have 
Osgood Schlatter's disease during service.  The medical 
evidence received since the 1991 rating decision does not 
dispute the in-service diagnosis but it also does not reflect 
current diagnoses of Osgood Schlatter's disease.  Rather, the 
new evidence shows diagnostic impressions of patellar 
tendinitis and questionable/early degenerative arthritis of 
the knee.  

The additional evidence does not include any competent 
evidence in support of the veteran's claim that the left knee 
injury suffered during service is related to a current 
diagnosis.  Neither he nor the other lay witnesses are 
qualified to give a competent opinion on the etiology of the 
post-service left knee disorders and no medical professional 
has opined that any current disorder had its onset during or 
is otherwise related to service, including any in-service 
left knee injuries or the in-service Osgood Schlatter's 
disease.  In regard to the recent impressions of arthritis, 
such was not assessed as traumatic arthritis.  Nor has any 
medical professional disputed the in-service diagnosis of 
Osgood Schlatter's disease.  As to any claimed continuity of 
symptomatology, the veteran reported in a November 1996 
statement that his knee pain subsided over the years although 
he developed tendinitis and arthritis.  In the August 1996 
outpatient record it was noted that after the veteran 
developed knee pain in 1989 in conjunction with paratrooper 
school and that he was "then ok" until about 1994.  
Additionally, he was noted to have a five year history of 
pain when he was seen at the VA in April 1997, which would 
date the onset of post-service pain to 1992, about a year 
after separation from service.  As to when tendinitis or any 
arthritis had its onset, the veteran is not competent to 
state and there is no competent evidence of a nexus between 
his current left knee disability and his claimed continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Thus, the additional evidence is not new and material for 
reopening of the claim.   



ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a right knee disability, 
service connection for a right knee disability is denied.   

New and material evidence not having been received to reopen 
a claim of service connection for a right knee disability, 
service connection for a right knee disability is denied.   





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

